ao ns NN

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

HEATHER E. WILLIAMS, SBN 122664
Federal Defender

CHRISTINA SINHA, SBN 278893
Assistant Federal Defender

Designated Counsel for Service

801 I Street, 3 Floor

Sacramento, CA 95814

Telephone: (916) 498-5700

Fax: (916) 498-5710

Attorneys for Defendant
RAHSON WOODS

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff,

Vs.

RAHSON WOODS,

Defendant.

Case No. 2:14-cr-00345-JAM

)
)
)
) RELEASE ORDER
)
)
)
)
)
)

 

IT IS HEREBY ORDERED that defendant RAHSON WOODS shall be released to the

custody of the U.S. Probation Office for the Eastern District of California at 9:00 a.m. on

November 6, 2019.

Date: | -5-£0(9

A Vind

JOHN A. MENDEZ /
United States District Court Judge

 

 

 

 

 
